                     UNITED STATES DISTRICT COURT
                                             FOR THE

                          WESTERN DISTRICT OF TENNESSEE

                                  ORDER OF PRODUCTION
                                                               NO:
                                                                        2:16-cv-02862-STA-jay
                                                                        Parks v. Lebo, et al.
                                                               AD       Testificandum
                                                                FOR:    Jury Trial
 TO:     Warden
         West Tennessee State Penitentiary
         480 Green Chapel Road
         Henning, TN 38041

  YOU ARE HEREBY COMMANDED to have the person of Josh Dunn, #412303, by you

restrained of his liberty, as it is said, by whatsoever names detained, together with the day and cause

of his being taken and detained, before the Honorable S. Thomas Anderson, U. S. District Court

Judge, for the Western District of Tennessee, at the room of said Court, in the City of Jackson,

Tennessee, at 9:30 a.m. on the 26th day of August, 2019, then and there to do, submit to, and

receive whatsoever the said Judge shall then and there determine in that behalf; and have you then

and there this writ; further, to hold him in federal custody until disposition of this case and to

produce him for such other appearances as this court may direct.

       ENTERED this the 7th day of August, 2019.



                                                       s/ S. THOMAS ANDERSON
                                                       CHIEF UNITED STATES DISTRICT JUDGE
